                                                                                                   I                     <   lri.-nr,..n,.nrn
              Case 3:20-cv-00098-REP Document 196 Filed 04/23/20 Page 1 of 3 PageID# 4118
                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                        CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-00098      ,Case Name Steves and Sons,Inc. v.JELD-WEN,Inc.
                   Party Represented by Applicant: JELD-WEN,Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                      PERSONAL STATEMENT


FULL NAME(no initials, please) Alexia Renee Brancato
Bar Identification Number 5266622                  State New York
Firm Name Kirkland & Ellis LLP
Firm Phone # (212)446-4800                  Direct Dial #(212)909-3344                          FAX # (2121446-49Q0
E-Mail Address alexia.brancato@kirkland.com
Office Mailing Address 601 Lexington Avenue, New York, NY 10022

Name(s) offederal court(s) in which I have been admitted See attached list.

I certify that the mles of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am      am not ^ a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                      /$/Alexia R. Brancato
                                                                                      (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.
                                                    /s/Brian CRiopelle                                          April 16,2020
                                                    (Signature)                                                 (Date)
                                                    Brian C. Riopelie                                           36454
                                                            (Typed or Printed Name)                             (VA Bar Number)
Court Use Only;

Clerk's Fee Paid       X      or Exemption Granted

The motion for admission is GRANTED            X       or DENIED




                                              Iji                                                ^
                                                                                                 April    22, 2020
                           (Judge's Signature) Robert E. Payne                                (Date)
                           Senior United States District Judge
              Case 3:20-cv-00098-REP Document 196 Filed 04/23/20 Page 2 of 3 PageID# 4119
                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-00098             Case Name Steves and Sons, Inc. v.JELD-WEN,Inc.
                   Party Represented by Applicant: JELD-WEN,Inc.
To: The Honorable Judges of the United States District Court for the Eastem District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME(no initials, please) Michael Adam Click
Bar Identification Number 992053                 State District of Columbia
Firm Name Kirkland & Ellis LLP
Firm Phone # (202)389-5000                  Direct Dial #(202)389-5218                         FAX # (202)289-5200
E-Mail Address michael.qlick(5)kirkland.com
Office Mailing Address 1301 Pennsylvania Avenue, N.W., Washington, DC 20004

Name(s)offederal court(s) in which I have been admitted See attached list.

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members of the bar of the Eastem District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                     /$/ Michael A. Glick
                                                                                     (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.
                                                    /s/Brian CRIopelle                                         April 16,2020
                                                  (Signature)                                                  (Date)
                                                  Brian C. Riopeile                                            36454
                                                           (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       y      or Exemption Granted

The motion for admission is GRANTED __x               or DENIED



                                              /s/                                              April ??, ?020
                           (Judge's Signature) Robert E. Payne                               (Date)
                           Senior United States District Judge
               Case 3:20-cv-00098-REP Document 196 Filed 04/23/20 Page 3 of 3 PageID# 4120
                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-00098      ,Case Name Steves and Sons,Inc. v. JELD-WEN,Inc.
                   Party Represented by Applicant: JELP-WEN,Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME(no initials, please) Brian Douglas Sieve
Bar Identification Number 6199741                 State Illinois
Firm Namel^l''kl3'id & Ellis LLP
Firm Phone # (312)862-2000                  Direct Dial #(312)862-2197                          FAX # (3121862-2200
E-Mail Address brian.sieve@kirkland.com
Office Mailing Address 300 North LaSalle, Chicago, IL 60654

Name(s) offederal court(s) in which I have been admitted See attached list.

I certify that the mles of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastem District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                      /s/ Brian D.Sieve
                                                                                      (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.
                                                    N Brian C. Riopelle                                         April 16,2020
                                                   (Signature)                                                  (Date)
                                                   Brian C. Riopelle                                            36454
                                                            (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       y      or Exemption Granted

The motion for admission is GRANTED           x        or DENIED




                                           /./                                                    April 22. 2020
                           (Judge's Signature) Robert E. Payne                                (Date)
                           Senior United States District Judge
